FILED
                             NOT FOR PUBLICATION                            MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RUFINO DOMINGUEZ-SANCHEZ,                        No. 08-70986
a.k.a., Jose Santos Lozano-Montoya,
                                                 Agency No. A073-129-877
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Rufino Dominguez-Sanchez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence, Dhital v. Mukasey, 532 F.3d 1044, 1051 (9th Cir. 2008),

and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because Dominguez-Sanchez admitted to lying about his identity for purposes of

seeking asylum, obtaining a work permit, and in other interactions with

government officials. See id. (affirming adverse credibility determination on the

basis of petitioner’s “initial filing of a fraudulent asylum application, combined

with his repetition of his fabricated narrative in his asylum interview and in his

first hearing before the IJ”). Substantial evidence also supports the agency’s

adverse credibility determination based upon the omission of the 1988 detention by

guerillas from Dominguez-Sanchez’s original asylum application, see Li v.

Ashcroft, 378 F.3d 959, 962-64 (9th Cir. 2004), and his failure to provide

reasonable explanations for the omission, see Rivera v. Mukasey, 508 F.3d 1271,

1275 (9th Cir. 2007). In the absence of credible testimony, Dominguez-Sanchez’s

claims for asylum and withholding of removal fail. See Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-70986